Citation Nr: 0218544	
Decision Date: 12/20/02    Archive Date: 12/24/02	

DOCKET NO.  98-08 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Determination of initial rating to be assigned for 
right shoulder (dominant) impingement syndrome.

3.  Determination of initial rating to be assigned for 
left shoulder (nondominant) impingement syndrome.

4.  Determination of initial rating to be assigned for 
migraine headaches.

5.  Determination of initial rating to be assigned for 
patellofemoral syndrome of the right knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 
1982 to July 1996.

This matter arises from various rating decisions rendered 
since September 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to 
the Board of Veterans' Appeals (Board) for appellate 
consideration.


REMAND

This case is not yet ready for appellate disposition for 
the reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the 
appellant and representative, and enhanced VA's duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 
5103).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
See VCAA, Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from a claim filed in February 1997, 
prior to the effective date of the VCAA.  It was certified 
to the Board for review in June 2002.  The record does not 
indicate that the RO provided notice to the claimant and 
his representative of the VCAA, either by a notice letter 
of its own or by adopting a copy of the recommended VCAA 
notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed how the VCAA has 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Just as importantly, the record indicates that the 
veteran's claim of entitlement to service connection for 
bronchitis originally was denied by the RO as being not 
well grounded in 1997 and 1999.  In the supplemental 
statement of the case dated in November 2001, the reasons 
and bases provided are, at best, ambiguous as to whether 
the RO was now denying the claim on the merits.  The Board 
respectfully points out that the discussion provided in 
the reasons or bases does not expressly indicate that the 
RO was changing the basis for the denial of the claim.  
The final comments in the reasons and bases that no 
additional evidence has been submitted and that the "prior 
denial is affirmed" make it unclear whether or not the RO 
determination remained that the claim was not well 
grounded or whether the claim was being denied on the 
merits.  The VCAA also provides for the readjudication of 
certain claims denied or dismissed as not being well 
grounded.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002); 
See also VA O.G.C. Prec. Op. No. 011-00 (November 27, 
2000) (published at 66 Fed. Reg. 33,311 (2001)).

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and arguments in support of 
his claim.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file, 
and ensure that all notification and 
development action required by the VCAA 
is completed.

3.  Upon completion of (1) and (2) 
above, but not contingent upon whether 
any additional records are obtained, 
the RO should readjudicate the issues 
on appeal.  The issue of the veteran's 
entitlement to service connection for 
bronchitis should be readjudicated on 
the merits.

4.  If any of the issues on appeal 
remains denied, both the veteran and 
his representative should be furnished 
a supplemental statement of the case.  
They should also be afforded the 
appropriate time period in which to 
respond, at their option, as provided 
by governing regulation. 

Once the foregoing has been accomplished, the case should 
be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to accord 
the appellant due process of law.  The Board intimates no 
opinion regarding the final disposition of the claims.  


		
	RICHARD B. FRANK	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


